Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 05/04/2022, which are in response to USPTO Office Action mailed 02/09/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: Claims 1, 8, and 15 recite “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed” but should instead read “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating a latitude and longitude of the user vehicle and a current speed”. Appropriate correction is required.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A navigation system comprising: a control unit configured to: identify location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed, monitor a lane position on a current road based on lane information identified by the user vehicle location information, receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver, and detect a proximately located vehicle around the first device prior to announcing a navigation instruction including managing an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a look- ahead lane closure, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations of the mind, but for the recitation of “a control unit”, “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed”, and “receive a maneuver guidance based on the lane position, including an information phase, a preparation phase, and an action phase prior to a first device making a driving maneuver”. That is, other than reciting “a control unit”, “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed”, and “receive a maneuver guidance based on the lane position, including an information phase, a preparation phase, and an action phase prior to a first device making a driving maneuver”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human driver can identify location information, monitor the lane position on a current road in their mind, can detect vehicles around their vehicle as they are driving, and can announce out loud, with sufficient time to the event, the navigation instructions they intend to follow based on their lane position, surrounding vehicles, look-ahead lane closures, and a distance to the navigation event that the driver determines visually. 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a control unit”, “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed”, and “receive a maneuver guidance based on the lane position, including an information phase, a preparation phase, and an action phase prior to a first device making a driving maneuver”. The control unit is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The receiving user vehicle information step and receiving of a maneuver guidance step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element “control unit” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional elements of receiving user vehicle information and receiving maneuver guidance are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 2 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites announcing maneuver guidance when driving in an open navigation session including receiving a preparation phase announcement that the first device is in an exit-only lane. This limitation, but for reciting “control unit”, can be reasonably performed in the human mind. The element “control unit” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claim contains ineligible subject matter.
Claim 3 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites announcing the maneuver guidance when driving in an open navigation session including that the first device is in a terminated lane. This limitation, but for reciting “control unit”, can be reasonably performed in the human mind. The element “control unit” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claim contains ineligible subject matter.
Claim 4 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites announcing the maneuver guidance when driving in an open navigation session including the first device is approaching the end of a merging lane. This limitation, but for “control unit”, can be reasonably performed in the human mind. The element “control unit” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claim contains ineligible subject matter.
Claim 5 contains limitation that are no more than the abstract idea recited in claim 1. The claim merely recites the control unit monitors a lane camera, lateral shifts, and a map database to determine the lane position for managing the announcement and the content of the navigation instruction. This limitation, but for “control unit” and “lane camera, lateral shifts, and a map database”, can be reasonably performed in the human mind. The “control unit” is recited at a high level of generality to generically link the abstract idea to a technological environment. The “lane camera, lateral shifts, and a map database” are “apply it” level technology, or mere instructions to implement an abstract idea on a computer. Thus, the claim contains ineligible subject matter.
Claim 6 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a second control unit of a second device, coupled to the control unit of the first device, that updates a map database including notifying the first device of the roadway lane that is closed by issuing the maneuver guidance for a lane change. This limitation, but for “control unit of a first device”, “a second control unit of a second device”, “updating a map database”, and “first device”, can be reasonably performed in the human mind. The first and second devices and their control units are recited at a high level of generality to generically link the abstract idea to a technological environment. The updating of the map database is merely data gathering which is insignificant extra-solution activity. Thus, the claim contains ineligible subject matter.
Claim 7 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites the control unit monitors the lane position by detecting a lateral shift of a lane change. This limitation, but for “control unit”, can be reasonably performed in the human mind. The control unit is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claim contains ineligible subject matter.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A method of operation of a navigation system comprising: identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed; monitoring a lane position of a first device based on lane information identified by the user vehicle location information; receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase and an action phase prior to the first device making a driving maneuver; and detecting a proximately located vehicle around the first device prior to announcing a navigation instruction including managing an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a look- ahead lane closure, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations of the mind, but for the recitation of “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed” and “receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase, and an action phase prior to the first device making a driving maneuver”. That is, other than reciting “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed” and “receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase, and an action phase prior to the first device making a driving maneuver”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human driver can identify location information, monitor the lane position of a first device in their mind, can detect vehicles around the first device, and can announce out loud, with sufficient time to the event, the navigation instructions they intend to follow based on their lane position, surrounding vehicles, and a distance to the navigation event that the driver determines visually. 
This judicial exception is not integrated into a practical application. The receiving a user vehicle information step and receiving of a maneuver guidance step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of receiving a user vehicle information step and receiving of a maneuver guidance step are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 9 contains limitations that are no more than the abstract idea recited in claim 8. The claim merely recites driving in an open navigation session and announcing the maneuver guidance including receiving a preparation phase announcement that the first device is in an exit-only lane. This limitation, but for “driving”, can reasonably be performed in the human mind. The driving element is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claim contains ineligible subject matter.
Claim 10 contains limitations that are no more than the abstract idea recited in claim 8. The claim merely recites driving in an open navigation session and announcing the maneuver guidance including that the first device is in a terminated lane. This limitation, but for “driving”, can reasonably be performed in the human mind. The driving element is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter. 
Claim 11 contains limitations that are no more than the abstract idea in claim 8. The claim merely recites driving in an open navigation session and announcing the maneuver guidance when the first device is approaching the end of a merging lane. This limitation, but for “driving”, can be reasonably performed in the human mind. The driving element is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.
Claim 12 contains limitations that are no more than the abstract idea in claim 8. The claim merely recites managing the announcement and content of the navigation instructions including monitoring a lane camera, lateral shift, and a map database to determine the lane position. This limitation, but for “lane camera, lateral shift, and a map database”, can be reasonably performed in the human mind. The lane camera, lateral shift, and a map database are “apply it” level technology, or mere instructions to implement an abstract idea on a computer. Thus, the claim contains ineligible subject matter.
Claim 13 recites updating a map database which is mere data gathering and is therefore insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.
Claim 14 contains limitations that are no more than the abstract idea recited in claim 8. The claim recites monitoring the lane position including detecting a lateral shift of a lane change which can reasonably be performed in the human mind. Thus, this claim contains insignificant extra-solution activity.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A non-transitory computer readable medium including instructions for execution, the instructions comprising: identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed; monitoring a lane position of a first device based on lane information identified by the user vehicle location information; receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase and an action phase prior to the first device making a driving maneuver; and detecting a proximately located vehicle around the first device prior to announcing a navigation instruction including managing an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a look- ahead lane closure, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations of the mind, but for the recitation of “non-transitory computer readable medium”, “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed”, and “receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase and an action phase prior to the first device making a driving maneuver”. That is, other than reciting “non-transitory computer readable medium”, “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed”, and “receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase and an action phase prior to the first device making a driving maneuver”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human driver can identify location information, monitor the lane position of a first device in their mind, can detect vehicles around the device as they are driving, and can announce out loud, with sufficient time to the event, the navigation instructions they intend to follow based on their lane position, surrounding vehicles, and a distance to the navigation event that the driver determines visually.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “non-transitory computer readable medium”, “receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed”, and “receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase and an action phase prior to the first device making a driving maneuver”. The non-transitory computer readable medium is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The receiving user vehicle information step and receiving of a maneuver guidance step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element “non-transitory computer readable medium” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional elements of receiving user vehicle information and receiving maneuver guidance are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 16 contains limitations that are no more than the abstract idea recited in claim 15. The claim merely recites driving in an open navigation session and receiving the maneuver guidance including receiving a preparation phase announcement that the first device is in an exit-only lane. This limitation, but for “driving”, can reasonably be performed in the human mind. The driving element is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claim contains ineligible subject matter.
Claim 17 contains limitations that are no more than the abstract idea recited in claim 15. The claim merely recites driving in an open navigation session and announcing the maneuver guidance including that the first device is in a terminated lane. This limitation, but for “driving”, can reasonably be performed in the human mind. The driving element is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter. 
Claim 18 contains limitations that are no more than the abstract idea in claim 15. The claim merely recites driving in an open navigation session and announcing the maneuver guidance when the first device is approaching the end of a merging lane. This limitation, but for “driving”, can be reasonably performed in the human mind. The driving element is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.
Claim 19 contains limitations that are no more than the abstract idea in claim 15. The claim merely recites managing the announcement and content of the navigation instructions by monitoring a lane camera, lateral shifts, and a map database to determine the lane position. This limitation, but for “lane camera, lateral shifts, and a map database”, can be reasonably performed in the human mind. The lane camera, lateral shifts, and a map database are “apply it” level technology, or mere instructions to implement an abstract idea on a computer. Thus, the claim contains ineligible subject matter.
Claim 20 recites updating a map database which is mere data gathering and is therefore insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2018/0217604 A1, hereinafter referred to as Nakajima), and further in view of Goto et al. (US 2018/0099676 A1, hereinafter referred to as Goto), Akiyama et al. (US 2017/0158127 A1, hereinafter referred to as Akiyama), and McFarland et al. (US 2018/0292543 A1, hereinafter referred to as McFarland).
Regarding claim 1, Nakajima teaches a navigation system comprising ([0005], a route guidance system for vehicles):
a control unit configured to ([0005], a route guidance device for vehicle navigation; [0022], the navigation device is a computer; [0059], the invention is applicable to an autonomous vehicle which is autonomously driven along a travel route; here, the route guidance device/computer is a control unit that controls the driving of the autonomous vehicle):
identify location information including receiving a user vehicle location information from a position and direction module receiving input from a sensor unit, and a map database ([0015], the route guidance device includes a camera, GPS receiver, a group of sensors, a map database, and speaker which outputs information to the driver/occupant; [0017], the GPS receiver detects a current position of the host vehicle on the ground; the GPS receiver outputs the detected current position of the host vehicle to the navigation device),
monitor a lane position on a current road based on lane information identified by the user vehicle location information ([0005], the device detects a position of a host vehicle and a travel lane (i.e. lane position) of the host vehicle; ([0015], the route guidance device includes a GPS receiver; [0017], the GPS receiver detects a current position of the host vehicle on the ground; the GPS receiver outputs the detected current position of the host vehicle to the navigation device; here, the device monitors lane position based on GPS information),
receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver ([0025], the device determines whether the host vehicle should lanes (i.e. execute maneuver guidance) so as to travel in an appropriate direction at a junction or intersection; [0026], the device determines whether to execute maneuver guidance based on information from the host vehicle’s surroundings (i.e. an information stage); [0028], the device provides route guidance via a display (see [0029]) and a speaker (see [0030]) to inform the occupant (i.e. a preparation phase); [0028], the device guides the occupant to follow a determined travel route (i.e. an action phase); here, the driver executing the route guidance is the driver taking action within an action phase), and
announcing a navigation instruction including managing an announcement of the navigation instructions based on the lane position, a look-ahead closure, and a distance to a navigation event on the current road ([0030], the speaker announces to the occupant directions along a travel route or a direction at a junction or intersection; [0019], data about traffic information such as traffic congestion and traffic restrictions (i.e. traffic accidents) is transmitted from the database to the vehicle in real time; [0021], the navigation guidance is based on updated map information (i.e. look-ahead information), including roadway and traffic information (i.e. closures including construction); [0005], the route guidance is based on lane position of the host vehicle and the distance to a junction or intersection (i.e. navigation event)).
However, Nakajima does not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed; detecting a proximately located vehicle around the first device and managing navigation instructions based on the proximately located vehicle, and that announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver. Nakajima does teach preemptively adjusting navigation instructions in order to avoid any possible collisions with a merging (i.e. proximately located) vehicle ([0039]).
	Goto teaches detecting a proximately located vehicle around the first device and managing navigation instructions based on the proximately located vehicle ([0058], if another vehicle (i.e. proximately located vehicle) merges into the lane in which the host vehicle is traveling, the vehicle requires various vehicle maneuvers for merging; here, when a proximately located vehicle is detected around the first device/vehicle, navigation instructions are adjusted accordingly).
	Nakajima and Goto are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the navigation instructions of Nakajima with the detection and adjustment of instructions associated with a surrounding vehicle of Goto to create navigation guidance that is based on vehicle lane position, distance to a navigation event, and proximately located vehicles.
The motivation for modification would have been to create navigation guidance that is based on vehicle lane position, distance to a navigation event, and proximately located vehicles in order to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the information, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.
However, Nakajima-Goto do not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed; announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver.
Akiyama teaches announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver ([0049], the driving support device alerts the driver for collision avoidance; the timing of the alert should not be too early or too late; the timing of the alert needs to be set to an appropriate time point (i.e. announcement by allowing time) at which the driver can carry out a collision avoidance operation (i.e. perform a navigation maneuver to avoid a proximately located vehicle) with time to spare; see also [0060]).
Nakajima, Goto, and Akiyama are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakajima-Goto with the sufficient time for announcing navigation instructions of Akiyama to create a vehicle system that includes managing an announcement of the navigation instructions by allowing sufficient time for announcing the navigation instruction to avoid the proximately located vehicle during the driving maneuver.
The motivation for modification would have been to create a vehicle system that includes managing an announcement of the navigation instructions by allowing sufficient time for announcing the navigation instruction to avoid the proximately located vehicle during the driving maneuver in order to have a navigation system that is more capable of providing driver assistance while not annoying the driver and while also ensuring the driver has enough time to react to instructions, thus creating an overall safer navigation system where collisions and accidents become less frequent.
However, Nakajima-Goto-Akiyama do not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed.
McFarland teaches identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed ([0027], position information of a vehicle can be calculated or generated using global navigation satellite system information associated with signals received from a plurality of satellites via the antenna; [0042], the driver assistance system includes vehicle location data (e.g. latitude, longitude, elevation) from the GNSS chipset; this data is made more accurate by combining the GNSS vehicle location data with vehicle sensor data from at least one vehicle sensor; [0048], the GNSS information can help calculate latitude, longitude, heading, and speed of the vehicle).
Nakajima, Goto, Akiyama, and McFarland are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakajima-Goto-Akiyama with the GNSS information of McFarland to create a vehicle system that identifies location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed.
The motivation for modification would have been to create a vehicle system that identifies location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed in order to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the information, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.

Regarding claim 2, Nakajima-Goto-Akiyama-McFarland further teach: The system as claimed in claim 1 wherein the control unit is further configured to announce the maneuver guidance when driving in an open navigation session including receiving a preparation phase announcement that the first device is in an exit-only lane (Nakajima, [0005], the device/control unit provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the device/control unit determines road conditions the vehicle is traveling such as a branching point (i.e. exit-only lane); [0028], the device/control unit provides route guidance to travel at a branch point (i.e. exit-only lane); [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Fig. 11, shows the vehicle traveling in an exit-only lane; [0092], the vehicle can either stay in the exit-only lane or can change lanes; here, navigation instructions are required to alert the occupant that the device is in an exit-only lane in order for the driver to stay in the lane or change lanes).

Regarding claim 3, Nakajima-Goto-Akiyama-McFarland further teach: The system as claimed in claim 1 wherein the control unit is further configured to announce the maneuver guidance when driving in an open navigation session including that the first device is in a terminated lane (Nakajima, [0005], the device/control unit provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the device/control unit determines road conditions the vehicle is traveling; [0028], the device/control unit provides route guidance to travel at specific road conditions; [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Figs. 3 and 4, show terminated lanes and a vehicle needing to navigate the terminated lanes; here, navigation instructions are required to alert the occupant that the device is in an terminated lane in order for the driver to change lanes or merge; here, the road conditions of Nakajima can be the terminated lanes of Goto; here, announcements of the terminated lane and associated route guidance are provided to the occupant).

Regarding claim 4, Nakajima-Goto-Akiyama-McFarland further teach: The system as claimed in claim 1 wherein the control unit is further configured to announce the maneuver guidance when driving in an open navigation session including the first device is approaching the end of a merging lane (Nakajima, [0005], the device/control unit provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the device/control unit determines road conditions the vehicle is traveling such as a merging point; [0028], the device/control unit provides route guidance to travel at specific road conditions (i.e. merging point); [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Figs. 3 and 4, show the device approaching the end of a merging lane, and the vehicle needing to navigate the end of the merging lanes; here, navigation instructions are required to alert the occupant that the device is in the end of a merging lane in order for the driver to change lanes/merge; here, the merging point of Nakajima is the end of the merging lanes of Goto; here, announcements of the end of the merging lane and associated route guidance are provided to the occupant).

Regarding claim 5, Nakajima-Goto-Akiyama-McFarland further teach: The system as claimed in claim 1 wherein the control unit is further configured to monitor a lane camera, lateral shifts, and a map database to determine the lane position for managing the announcement and the content of the navigation instruction (Nakajima, [0015], the device/control unit includes a camera, sensors, and map database; [0016], the camera detects lane positions of the vehicle; [0020], the map database stores information about route guidance; [0023], lane position (i.e. lateral shifts) are determined using camera data, GPS information, and map information; [0025], navigation instructions are based on lane information (from lane camera and lateral shift information) and travel route information (which is from the map database); [0030], navigation instructions are announced to the driver).

Regarding claim 6, Nakajima-Goto-Akiyama-McFarland further teach: The system as claimed in claim 1 wherein a second control unit of a second device, coupled to the control unit of the first device, configured to update the map database including notifying the first device of the roadway lane that is closed by issuing the maneuver guidance for a lane change (Nakajima, [0019], data about traffic information such as congestion and restrictions is transmitted from the database to the vehicle in real time; [0057], the map database may be stored on a server (i.e. second control unit of a second device) and the navigation device (i.e. control unit of the first device) can acquire map information on demand through communications; [0021], the navigation guidance is based on updated map information, including roadway and traffic information (i.e. lane closures); [0025], the first device determines whether the host vehicle should change lanes or not; here, updated map information helps the device determine maneuver guidance including whether or not to change lanes when a lane closure occurs).

Regarding claim 7, Nakajima-Goto-Akiyama-McFarland further teach: The system as claimed in claim 1 wherein the control unit is further configured to monitor the lane position by detecting a lateral shift of a lane change (Nakajima, [0023], the device/control unit determines a current position of the host vehicle per lane using camera data, GPS information, and map information; [0025], the device/control unit determines whether the host vehicle should change from a current traveling lane to another lane; here, the device/control unit can determine the lateral shift of a lane change based on navigation guidance and current position information of the vehicle). 

Regarding claim 8, Nakajima teaches a method of operation of a navigation system comprising ([0001], a route guidance device and route guidance method):
identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a sensor unit, and a map database ([0015], the route guidance device includes a camera, GPS receiver, a group of sensors, a map database, and speaker which outputs information to the driver/occupant; [0017], the GPS receiver detects a current position of the host vehicle on the ground; the GPS receiver outputs the detected current position of the host vehicle to the navigation device),
monitoring a lane position of a first device based on lane information identified by the user vehicle location information ([0005], the device detects a position of a host vehicle and a travel lane (i.e. lane position) of the host vehicle; ([0015], the route guidance device includes a GPS receiver; [0017], the GPS receiver detects a current position of the host vehicle on the ground; the GPS receiver outputs the detected current position of the host vehicle to the navigation device; here, the device monitors lane position based on GPS information);
receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase and an action phase prior to the first device making a driving maneuver ([0025], the device determines whether the host vehicle should lanes (i.e. execute maneuver guidance) so as to travel in an appropriate direction at a junction or intersection; [0026], the device determines whether to execute maneuver guidance based on information from the host vehicle’s surroundings (i.e. an information stage); [0028], the device provides route guidance via a display (see [0029]) and a speaker (see [0030]) to inform the occupant (i.e. a preparation phase); [0028], the device guides the occupant to follow a determined travel route (i.e. an action phase); here, the driver executing the route guidance is the driver taking action within an action phase); and
announcing a navigation instruction including managing an announcement of the navigation instructions based on the lane position, a look-ahead lane closure, and a distance to a navigation event ([0030], the speaker announces to the occupant directions along a travel route or a direction at a junction or intersection; [0019], data about traffic information such as traffic congestion and traffic restrictions (i.e. traffic accidents) is transmitted from the database to the vehicle in real time; [0021], the navigation guidance is based on updated map information (i.e. look-ahead information), including roadway and traffic information (i.e. closures including construction); [0005], the route guidance is based on lane position of the host vehicle and the distance to a junction or intersection (i.e. navigation event)).
However, Nakajima does not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed; detecting a proximately located vehicle around the first device and managing navigation instructions based on the proximately located vehicle, and that announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver. Nakajima does teach preemptively adjusting navigation instructions in order to avoid any possible collisions with a merging (i.e. proximately located) vehicle ([0039]).
	Goto teaches detecting a proximately located vehicle around the first device and managing navigation instructions based on the proximately located vehicle ([0058], if another vehicle (i.e. proximately located vehicle) merges into the lane in which the host vehicle is traveling, the vehicle requires various vehicle maneuvers for merging; here, when a proximately located vehicle is detected around the first device/vehicle, navigation instructions are adjusted accordingly).
	Nakajima and Goto are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the navigation instructions of Nakajima with the detection and adjustment of instructions associated with a surrounding vehicle of Goto to create navigation guidance that is based on vehicle lane position, distance to a navigation event, and proximately located vehicles.
The motivation for modification would have been to create navigation guidance that is based on vehicle lane position, distance to a navigation event, and proximately located vehicles in order to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the information, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.
However, Nakajima-Goto do not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed; and that announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver. 
Akiyama teaches announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver ([0049], the driving support device alerts the driver for collision avoidance; the timing of the alert should not be too early or too late; the timing of the alert needs to be set to an appropriate time point (i.e. announcement by allowing sufficient time) at which the driver can carry out a collision avoidance operation (i.e. perform a navigation maneuver to avoid a proximately located vehicle) with time to spare; see also [0060]).
Nakajima, Goto, and Akiyama are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakajima-Goto with the sufficient time for announcing navigation instructions of Akiyama to create a vehicle system that includes managing an announcement of the navigation instructions by allowing sufficient time for announcing the navigation instruction to avoid the proximately located vehicle during the driving maneuver.
The motivation for modification would have been to create a vehicle system that includes managing an announcement of the navigation instructions by allowing sufficient time for announcing the navigation instruction to avoid the proximately located vehicle during the driving maneuver in order to have a navigation system that is more capable of providing driver assistance while not annoying the driver and while also ensuring the driver has enough time to react to instructions, thus creating an overall safer navigation system where collisions and accidents become less frequent.
However, Nakajima-Goto-Akiyama do not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed.
McFarland teaches identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed ([0027], position information of a vehicle can be calculated or generated using global navigation satellite system information associated with signals received from a plurality of satellites via the antenna; [0042], the driver assistance system includes vehicle location data (e.g. latitude, longitude, elevation) from the GNSS chipset; this data is made more accurate by combining the GNSS vehicle location data with vehicle sensor data from at least one vehicle sensor; [0048], the GNSS information can help calculate latitude, longitude, heading, and speed of the vehicle).
Nakajima, Goto, Akiyama, and McFarland are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakajima-Goto-Akiyama with the GNSS information of McFarland to create a vehicle system that identifies location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed.
The motivation for modification would have been to create a vehicle system that identifies location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed in order to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the information, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.

Regarding claim 9, Nakajima-Goto-Akiyama-McFarland further teach: The method as claimed in claim 8 further comprising driving in an open navigation session and announcing the maneuver guidance including receiving a preparation phase announcement that the first device is in an exit-only lane (Nakajima, [0005], the system provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the system determines road conditions the vehicle is traveling such as a branching point (i.e. exit-only lane); [0028], the system provides route guidance to travel at a branch point (i.e. exit-only lane); [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Fig. 11, shows the vehicle traveling in an exit-only lane;[0092], the vehicle can either stay in the exit-only lane or can change lanes; here, navigation instructions are required to alert the occupant that the device is in an exit-only lane in order for the driver to stay in the lane or change lanes).

Regarding claim 10, Nakajima-Goto-Akiyama-McFarland further teach: The method as claimed in claim 8 further comprising driving in an open navigation session and announcing the maneuver guidance including that the first device is in a terminated lane (Nakajima, [0005], the system provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the system determines road conditions the vehicle is traveling; [0028], the system provides route guidance to travel at specific road conditions; [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Figs. 3 and 4, show terminated lanes and a vehicle needing to navigate the terminated lanes; here, navigation instructions are required to alert the occupant that the device is in an terminated lane in order for the driver to change lanes or merge; here, the road conditions of Nakajima can be the terminated lanes of Goto; here, announcements of the terminated lane and associated route guidance are provided to the occupant).

Regarding claim 11, Nakajima-Goto-Akiyama-McFarland further teach: The method as claimed in claim 8 further comprising driving in an open navigation session and announcing the maneuver guidance when the first device is approaching the end of a merging lane (Nakajima, [0005], the system provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the system determines road conditions the vehicle is traveling such as a merging point; [0028], the system provides route guidance to travel at specific road conditions (i.e. merging point); [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Figs. 3 and 4, show the device approaching the end of a merging lane, and the vehicle needing to navigate the end of the merging lanes; here, navigation instructions are required to alert the occupant that the device is in the end of a merging lane in order for the driver to change lanes/merge; here, the merging point of Nakajima is the end of the merging lanes of Goto; here, announcements of the end of the merging lane and associated route guidance are provided to the occupant).

Regarding claim 12, Nakajima-Goto-Akiyama-McFarland further teach: The method as claimed in claim 8 wherein managing the announcement and content of the navigation instructions includes monitoring a lane camera, lateral shift, and a map database to determine the lane position (Nakajima, [0015], the device includes a camera, sensors, and map database; [0016], the camera detects lane positions of the vehicle; [0020], the map database stores information about route guidance; [0023], lane position (i.e. lateral shifts) are determined using camera data, GPS information, and map information; [0025], navigation instructions are based on lane information (from lane camera and lateral shift information) and travel route information (which is from the map database); [0030], navigation instructions are announced to the driver).

Regarding claim 13, Nakajima-Goto-Akiyama-McFarland further teach: The method as claimed in claim 8 further comprising updating the map database including updating the availability of the roadway lanes that are closed due to construction, a traffic accident, or a natural disaster (Nakajima, [0019], data about traffic information such as traffic congestion and traffic restrictions (i.e. traffic accidents) is transmitted from the database to the vehicle in real time; [0021], the navigation guidance is based on updated map information, including roadway and traffic information; here, roadway and traffic information can affect/determine roadway lane availability).

Regarding claim 14, Nakajima-Goto-Akiyama-McFarland further teach: The method as claimed in claim 8 wherein monitoring the lane position includes detecting a lateral shift of a lane change (Nakajima, [0023], the device determines a current position of the host vehicle per lane using camera data, GPS information, and map information; [0025], the device determines whether the host vehicle should change from a current traveling lane to another lane; here, the device can determine the lateral shift of a lane change based on navigation guidance and current position information of the vehicle).

Regarding claim 15, Nakajima teaches a non-transitory computer readable medium including instructions for execution, the instructions comprising ([0022], the navigation device instructions are stored in the ROM of a CPU which includes ROM, RAM, and a data path):
identify location information including receiving a user vehicle location information from a position and direction module receiving input from a sensor unit, and a map database ([0015], the route guidance device includes a camera, GPS receiver, a group of sensors, a map database, and speaker which outputs information to the driver/occupant; [0017], the GPS receiver detects a current position of the host vehicle on the ground; the GPS receiver outputs the detected current position of the host vehicle to the navigation device),
monitoring a lane position of a first device based on lane information identified by the user vehicle location information ([0005], the device detects a position of a host vehicle and a travel lane (i.e. lane position) of the host vehicle; ([0015], the route guidance device includes a GPS receiver; [0017], the GPS receiver detects a current position of the host vehicle on the ground; the GPS receiver outputs the detected current position of the host vehicle to the navigation device; here, the device monitors lane position based on GPS information);
receiving a maneuver guidance by a first device based on the lane position, including an information phase, a preparation phase and an action phase prior to the first device making a driving maneuver ([0025], the device determines whether the host vehicle should lanes (i.e. execute maneuver guidance) so as to travel in an appropriate direction at a junction or intersection; [0026], the device determines whether to execute maneuver guidance based on information from the host vehicle’s surroundings (i.e. an information stage); [0028], the device provides route guidance via a display (see [0029]) and a speaker (see [0030]) to inform the occupant (i.e. a preparation phase); [0028], the device guides the occupant to follow a determined travel route (i.e. an action phase); here, the driver executing the route guidance is the driver taking action within an action phase); and
announcing a navigation instruction including managing an announcement of the navigation instruction based on the lane position, a look-ahead lane closure, and a distance to a navigation event ([0030], the speaker announces to the occupant directions along a travel route or a direction at a junction or intersection; [0019], data about traffic information such as traffic congestion and traffic restrictions (i.e. traffic accidents) is transmitted from the database to the vehicle in real time; [0021], the navigation guidance is based on updated map information (i.e. look-ahead information), including roadway and traffic information (i.e. closures including construction); [0005], the route guidance is based on lane position of the host vehicle and the distance to a junction or intersection (i.e. navigation event)).
However, Nakajima does not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed; detecting a proximately located vehicle around the first device and managing navigation instructions based on the proximately located vehicle, and that announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver. Nakajima does teach preemptively adjusting navigation instructions in order to avoid any possible collisions with a merging (i.e. proximately located) vehicle ([0039]).
	Goto teaches detecting a proximately located vehicle around the first device and managing navigation instructions based on the proximately located vehicle ([0058], if another vehicle (i.e. proximately located vehicle) merges into the lane in which the host vehicle is traveling, the vehicle requires various vehicle maneuvers for merging; here, when a proximately located vehicle is detected around the first device/vehicle, navigation instructions are adjusted accordingly).
	Nakajima and Goto are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the navigation instructions of Nakajima with the detection and adjustment of instructions associated with a surrounding vehicle of Goto to create navigation guidance that is based on vehicle lane position, distance to a navigation event, and proximately located vehicles.
The motivation for modification would have been to create navigation guidance that is based on vehicle lane position, distance to a navigation event, and proximately located vehicles in order to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the information, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.
However, Nakajima-Goto do not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed; and that announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver.
Akiyama teaches announcing a navigation instruction includes managing an announcement of the navigation instructions by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver ([0049], the driving support device alerts the driver for collision avoidance; the timing of the alert should not be too early or too late; the timing of the alert needs to be set to an appropriate time point (i.e. announcement by allowing sufficient time) at which the driver can carry out a collision avoidance operation (i.e. perform a navigation maneuver to avoid a proximately located vehicle) with time to spare; see also [0060]).
Nakajima, Goto, and Akiyama are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakajima-Goto with the sufficient time for announcing navigation instructions of Akiyama to create a vehicle system that includes managing an announcement of the navigation instructions by allowing sufficient time for announcing the navigation instruction to avoid the proximately located vehicle during the driving maneuver.
The motivation for modification would have been to create a vehicle system that includes managing an announcement of the navigation instructions by allowing sufficient time for announcing the navigation instruction to avoid the proximately located vehicle during the driving maneuver in order to have a navigation system that is more capable of providing driver assistance while not annoying the driver and while also ensuring the driver has enough time to react to instructions, thus creating an overall safer navigation system where collisions and accidents become less frequent.
However, Nakajima-Goto-Akiyama do not explicitly teach identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed.
McFarland teaches identifying location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed ([0027], position information of a vehicle can be calculated or generated using global navigation satellite system information associated with signals received from a plurality of satellites via the antenna; [0042], the driver assistance system includes vehicle location data (e.g. latitude, longitude, elevation) from the GNSS chipset; this data is made more accurate by combining the GNSS vehicle location data with vehicle sensor data from at least one vehicle sensor; [0048], the GNSS information can help calculate latitude, longitude, heading, and speed of the vehicle).
Nakajima, Goto, Akiyama, and McFarland are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakajima-Goto-Akiyama with the GNSS information of McFarland to create a vehicle system that identifies location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed.
The motivation for modification would have been to create a vehicle system that identifies location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, including calculating a latitude and longitude of the user vehicle and a current speed in order to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the information, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.

Regarding claim 16, Nakajima-Goto-Akiyama-McFarland further teach: The medium as claimed in claim 15 further comprising driving in an open navigation session and receiving the maneuver guidance including receiving a preparation phase announcement that the first device is in an exit-only lane (Nakajima, [0005], the system provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the system determines road conditions the vehicle is traveling such as a branching point (i.e. exit-only lane); [0028], the system provides route guidance to travel at a branch point (i.e. exit-only lane); [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Fig. 11, shows the vehicle traveling in an exit-only lane; [0092], the vehicle can either stay in the exit-only lane or can change lanes; here, navigation instructions are required to alert the occupant that the device is in an exit-only lane in order for the driver to stay in the lane or change lanes).

Regarding claim 17, Nakajima-Goto-Akiyama-McFarland further teach: The medium as claimed in claim 15 further comprising driving in an open navigation session and announcing the maneuver guidance including that the first device is in a terminated lane (Nakajima, [0005], the system provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the system determines road conditions the vehicle is traveling; [0028], the system provides route guidance to travel at specific road conditions; [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Figs. 3 and 4, show terminated lanes and a vehicle needing to navigate the terminated lanes; here, navigation instructions are required to alert the occupant that the device is in an terminated lane in order for the driver to change lanes or merge; here, the road conditions of Nakajima can be the terminated lanes of Goto; here, announcements of the terminated lane and associated route guidance are provided to the occupant).

Regarding claim 18, Nakajima-Goto-Akiyama-McFarland further teach: The medium as claimed in claim 15 further comprising driving in an open navigation session and announcing the maneuver guidance when the first device is approaching the end of a merging lane (Nakajima, [0005], the system provides route guidance to the occupant of the vehicle; here, the occupant is driving in an open navigation session in order to receive maneuver guidance; [0027], the system determines road conditions the vehicle is traveling such as a merging point; [0028], the system provides route guidance to travel at specific road conditions (i.e. merging point); [0030], the speaker announces route guidance to the occupant (i.e. a preparation phase announcement); Goto, Figs. 3 and 4, show the device approaching the end of a merging lane, and the vehicle needing to navigate the end of the merging lanes; here, navigation instructions are required to alert the occupant that the device is in the end of a merging lane in order for the driver to change lanes/merge; here, the merging point of Nakajima is the end of the merging lanes of Goto; here, announcements of the end of the merging lane and associated route guidance are provided to the occupant).

Regarding claim 19, Nakajima-Goto-Akiyama-McFarland further teach: The medium as claimed in claim 15 wherein managing an announcement and content of the navigation instructions by monitoring a lane camera, lateral shifts, and a map database to determine the lane position (Nakajima, [0015], the device includes a camera, sensors, and map database; [0016], the camera detects lane positions of the vehicle; [0020], the map database stores information about route guidance; [0023], lane position (i.e. lateral shifts) are determined using camera data, GPS information, and map information; [0025], navigation instructions are based on lane information (from lane camera and lateral shift information) and travel route information (which is from the map database); [0030], navigation instructions are announced to the driver).

Regarding claim 20, Nakajima-Goto-Akiyama-McFarland further teach: The medium as claimed in claim 15 further comprising updating the map database including updating the availability of the roadway lanes that are closed due to construction, a traffic accident, or a natural disaster (Nakajima, [0019], data about traffic information such as traffic congestion and traffic restrictions (i.e. traffic accidents) is transmitted from the database to the vehicle in real time; [0021], the navigation guidance is based on updated map information, including roadway and traffic information; here, roadway and traffic information can affect/determine roadway lane availability).
Response to Arguments
Regarding the 35 U.S.C. 101 Rejections, Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Applicant argues the amended limitation "a control unit configured to: identify location information including receiving a user vehicle location information from a position and direction module receiving input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database includes calculating a latitude and longitude of the user vehicle and a current speed" does include additional elements that represent significantly more that the judicial exception. Applicant states that the amended claims do represent a practical application of the judicial exception, and the additional9 elements are significantly more than mere data gathering and are beyond the capabilities of the human mind. The calculation of the latitude and longitude of the user vehicle requires input from the GNSS receiver as latitude and longitude, while the map database provides known position of the roadway and markings, and the sensor unit provides how the user vehicle is positioned in the lane of the map database. This combination provides a calculation for the latitude and longitude of the user vehicle in the context of the map database.
However, Examiner respectfully disagrees. The amended claims are no more than an abstract idea. The control unit is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The receiving user vehicle information step and receiving of a maneuver guidance step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The addition of the GNSS receiver, a sensor unit, and a map database including calculating a latitude and longitude of the user vehicle and a current speed are merely parts within the receiving step. This step is not something that can be performed in the human mind and that is why it is identified and analyzed as an additional element. However, due to being recited at a high level of generality and describing mere data gathering, these additional elements are no more than insignificant extra-solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element “control unit” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional elements of receiving user vehicle information and receiving maneuver guidance are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Regarding the 35 U.S.C. 103 Rejections, Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664